DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 9, 20, are allowed.
Claims 11 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 20, and dependent claim 11, were separately known in the art as evidenced by Sainath et al, “LOW-RANK MATRIX FACTORIZATION FOR DEEP NEURAL NETWORK TRAINING WITH HIGH-DIMENSIONAL OUTPUT TARGETS” which discloses a compressed weight matrix that is formed by matrix factorization at p. 6656, sec. 2 (“In this paper, we look to represent the last weight matrix in Layer 6, by a low-rank matrix.”), but does not disclose that the set of weights is from a layer of a convolutional network. Wang et al (WIPO Pub. No. WO 2020/190772) discloses a compressed weight matrix that is formed by quantization of a floating point format of each weight to a floating point composite at p. 9, par. [0047] and p. 31, table IV. But, there is insufficient motivation for combining these otherwise disparate and unrelated methods.
With regards to claims 2 - 9 and 11 - 19, these claims depend from claims 1 and 11, respectively, and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (U.S. PG Pub. No. 2018/0046894) in view of Wang et al (WIPO Pub. No. WO 2020/190772).
Yao discloses compressing a set of weights by quantization of a floating point format of each weight to a floating point composite at ¶¶ [0096]-[0104]( 
    PNG
    media_image1.png
    24
    171
    media_image1.png
    Greyscale
 ). Yao further discloses  storing the compressed set of weights in a storage device at ¶¶ [0015], [0122], [0166](“The external memory 8120 stores all the ANN model parameters, data, and instructions are stored”), but does not specify the device is a multi-core device configured to execute a convolutional neural network.
Wang discloses a device that is a multi-core device configured to execute a convolutional neural network at ¶¶ [0046]-[0047], [0055](“Processor(s) 110 may include, but is not limited to, one or more single-core processors, multi-core processors…”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a multi-core device, as taught by Wang, when performing the method taught by Yao. The motivation for using multi-core devices comes from the prior art wherein the benefits of using multi-core devices were well known and include increased processing speeds. Therefore, it would have been obvious to combine Wang with Yao to obtain the invention specified in this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668